Exhibit 10.32
Chemed Corporation
Form of Performance-Based Restricted Stock Unit Award






November 8, 2013




Name
Address


Dear __________________:


I am pleased to inform you that the Compensation/Incentive Committee (the
“Committee”) of Chemed Corporation (the "Company"), has granted you a target
number of  ________ share units, which are the equivalent of one share of the
Company's Capital Stock ("Capital Stock"), par value $1.00 per share
(“Performance Share Units”), under the 2010 Stock Incentive Plan (the
"Plan").  Subject to the terms and conditions of this Agreement and the Plan and
depending on the Company’s performance, as set forth below, you may earn between
zero percent (0%) to two hundred percent (200%) of the target number of
Performance Share Units.  Capitalized terms used in this Agreement without
definition shall have the meanings set forth in the Plan, unless otherwise
stated herein.


1.  The Performance Share Units (and any additional Dividend Share Units with
respect to such Performance Share Units, as set forth in Section 3) shall vest
and be earned based on the achievement of the three-year compound average growth
rate in the Company’s adjusted earnings per share (“3-Year Adjusted EPS CAGR”)
and the Company’s three-year total shareholder return percentile ranking as
compared to the Peer Companies, as defined below (“3-Year TSR Percentile”) for
the performance period beginning January 1, 2013 and ending December 31, 2015
(the “Performance Period”) as set forth below (collectively, the “Performance
Goals”) and your continued employment with the Company or one of its
Subsidiaries (as defined below) through the date on which the Committee
determines the actual number of shares of Capital Stock to be delivered to you
(the “Settlement Date”). Fifty percent (50%) of your Performance Share Unit
award will be determined by 3-Year Adjusted EPS CAGR and, fifty percent (50%)
will be determined by 3-Year TSR Percentile.


2.  No later than March 15, 2016, the Committee shall determine the extent to
which each Performance Goal has been achieved and shall determine the number of
Performance Share Units, if any, that has been earned by you. The number of
Performance Share Units to be vested and earned shall be based on the degree of
achievement of the Performance Goals, in accordance with the following tables.



   
3-Year Adjusted EPS
CAGR
   
Percentage of
Target Shares
 
Maximum
    15 %     100.0 %
Maximum
    15 %     100.0 %
Target
    7 %     50.0 %
Minimum
    3 %     0.0 %                                
3-Year TSR Percentile
   
Percentage of Target Shares
 
Maximum
 
Greater than 90th
      100.0 %    
75th
      75.0 %    
60th
      62.5 %
Target
 
50th
      50.0 %    
40th
      37.5 %    
25th
      25.0 %
Minimum
 
Less than 25th
      0.0 %

 
 
43

--------------------------------------------------------------------------------

 
 
For performance levels between those appearing in the above tables, the number
of Performance Share Units to be vested and earned shall be interpolated between
the next closest performance levels appearing in the tables.  The Committee has
the discretion to reduce (but not increase) some or all of the number of shares
of Capital Stock that would otherwise be earned as a result of the satisfaction
of the Performance Goals. In making this determination, the Committee may take
into account any such factor or factors it determines are appropriate.
 
3-year Adjusted EPS CAGR is equal to the Company’s fiscal year 2015 Adjusted EPS
divided by the fiscal year 2012 Adjusted EPS raised to the 1/3 power, minus one
(1), where Adjusted EPS means the Company’s diluted earnings per share from
continuing operations for a fiscal year, excluding non-cash stock option and
interest expenses and other items not indicative of ongoing operations, as
determined by the Committee.
 
3-Year TSR Percentile means the percentile ranking of the Company’s 3-Year TSR
as compared to the 3-Year TSR of each of the Peer Companies, where 3-Year TSR
means, for the Company and each of the Peer Companies, a company’s total
shareholder return, which is equal to Closing Average Stock Price divided by the
Opening Average Stock Price raised to the 1/3 power, minus one (1).
 
Closing Average Stock Price means the average of a company’s closing stock price
over the thirty (30) trading days ending on the last day of the Performance
Period, or in the case of a Change in Control (as defined in the Chemed
Corporation Change in Control Severance Plan, the “CIC Severance Plan”), ending
on the date of the Change in Control or some earlier date, as determined by the
Committee, where such price takes into account dividends paid on a company’s
stock during the Performance Period, assuming same day reinvestment of the
dividends into shares of the company’s stock at the closing stock price on the
ex-dividend date.
 
Opening Average Stock Price means the average of a company’s closing stock price
over the thirty (30) trading days ending on the first day of the Performance
Period.
 
Peer Companies means the list of companies appearing in Exhibit A of this
Agreement. In the event of a merger, acquisition, or other similar business
combination of a Peer Company during the Performance Period where the Peer
Company is not the surviving entity or a Peer Company is taken private or is no
longer publicly traded in the United States during the Performance Period, the
company shall no longer be a Peer Company.  In the event of a bankruptcy,
liquidation, or dissolution of a Peer Company or a Peer Company otherwise ceases
to conduct operations during the Performance Period, its 3-Year TSR shall be
deemed to be -100%.
 
Any fractional shares resulting from the determination of the number of
Performance Share Units to be earned and vested shall be rounded to the nearest
whole number of shares of Capital Stock.
 
3.  If the Company pays a cash dividend during the Performance Period, your
number of target Performance Share Units, including any such previous Dividend
Share Units (as defined below), will increase on the dividend payment date by a
number of units equal to the per share cash dividend amount multiplied by such
number of target Performance Share Units divided by the Company’s closing stock
price on the dividend payment date (“Dividend Share Units”).
 
4.  As long as you are employed by the Company or a Subsidiary and until the
Settlement Date, you will not, except as otherwise specifically required or
permitted by this Agreement, sell, exchange, transfer, pledge, hypothecate or
otherwise dispose of any of the Performance Share Units or any interest therein.
 
5.  If your employment with the Company or a Subsidiary shall terminate prior to
the Settlement Date for any reason other than death, disability (as determined
by the Committee), or retirement under a retirement plan of the Company or a
Subsidiary, all Performance Share Units shall be forfeited by you upon such
termination of employment.  If your employment with the Company or a subsidiary
shall terminate during the Performance Period by reason of death, disability (as
determined by the Committee), or retirement under a retirement plan of the
Company or a Subsidiary, you will vest and earn a pro-rated number of
Performance Share Units on the Settlement Date based on the degree of
achievement of the Performance Goals during the Performance Period, where the
pro-ration shall be determined by multiplying such number of Performance Share
Units by a fraction, the numerator of which is the number of completed months in
the Performance Period during which you were employed by the Company and the
denominator of which is thirty-six (36).


6.  Any provision of this Agreement to the contrary, the Company may take such
steps as it believes necessary or desirable to obtain sufficient funds from you
to pay all taxes, if any, required by law to be withheld in respect of the
Performance Share Units including, but not limited to, requiring payments to the
Company by you or on your behalf and/or taking deductions from amounts payable
by the Company to you or on your behalf.
 
 
44

--------------------------------------------------------------------------------

 


7.  As used in this Agreement, the term "Subsidiary" shall mean the Company’s
divisions and units, and all corporations or other forms of business association
of which shares (or other ownership interests) having 50% or more of the voting
power regularly entitled to vote for directors (or equivalent management) or
regularly entitled to receive 50% or more of the dividends (or their
equivalents) paid on the Capital Stock (or its equivalent) are owned or
controlled, directly or indirectly, by the Company.


8.  Each of the parties hereto agrees to execute and deliver all consents and
other instruments and to take all other action deemed necessary or desirable by
counsel for the Company to carry out each term of this Agreement.    Each party
recognizes that the other party has no adequate remedy at law for breach of this
Agreement and recognizes consents and agrees that the other party shall be
entitled to an injunction or decree of specific performance directed to the
other party that the provisions of this Agreement be carried out.


 
9.
(a)  Any notice to the Company under or pursuant to this Agreement shall be
deemed to have been given if and when delivered in person to the Secretary of
the Compensation/Incentive Committee or if and when mailed by certified or
registered mail to the Secretary of the Compensation/Incentive Committee at
Suite 2600, 255 East Fifth Street, Cincinnati, Ohio 45202, or such other address
as the Company may from time to time designate in writing by notice to you given
pursuant to paragraph 9(b) hereof.



 
(b)  Any notice to you under or pursuant to this Agreement shall be deemed to
have been given if and when delivered to you in person or if and when mailed by
certified or registered mail to you at your address hereinabove given or such
other address as you may from time to time designate in writing by notice to the
Company given pursuant to paragraph 9(a) above.



10.  Notwithstanding any remedy provided for in this Agreement, nothing in this
Agreement shall preclude the Company from taking any other action or enforcing
any other remedy available to the Company.


11.  This Agreement has been executed pursuant to the Plan of the Company, and
the Plan is hereby incorporated herein by reference.


12.  The Company may cancel, forfeit or recoup any rights or benefits of, or
payments to, you hereunder, including but not limited to any Capital Stock
issued by the Company or the proceeds from the sale of any such Capital Stock,
under any current or future compensation recovery policy that it may establish
and maintain from time to time to meet listing requirements that may be imposed
in connection with the Dodd-Frank Wall Street Reform and Consumer Protection Act
or otherwise.


13.  This Agreement shall be binding upon and inure to the benefit of (a) the
Company, its successors and assigns, and (b) you, and to the extent applicable,
any beneficiary in the event of your death.


14.  This Agreement has been executed, and it and any shares of Capital Stock
that are to be delivered, in accordance with the laws of the State of Ohio, the
state in which the Company maintains its principal executive offices, and the
validity, interpretation, performance and enforcement of this Agreement shall be
governed by the laws of the State of Ohio.
 
15.  Upon the occurrence of a Change in Control (as defined in the CIC Severance
Plan) during the Performance Period, the number of Performance Share Units to be
vested and earned shall be based on the greater of (i) the degree of achievement
of the Performance Goals as of the date of the Change in Control or some earlier
date, as determined by the Committee, in accordance with the tables set forth in
Section 2 of this Agreement; or (ii) the target number of Performance Share
Units; provided, however, that the date on which these Performance Share Units
shall become vested and earned will be January 1, 2016, subject to the terms of
Section 5 of this Agreement where such date is to be considered the Settlement
Date and your employment is with the surviving or successor entity; provided,
however, that upon a termination of your employment (i) for reasons other than
Cause; or (ii) for Good Reason (as defined in the CIC Severance Plan), the
Performance Share Units shall become immediately vested and earned.  Upon the
Change in Control, the Company shall cause the surviving entity to issue
replacement Performance Share Units (“Replacement Award”), which units shall be
the equivalent of one share of common stock of the surviving entity.  The number
of Performance Share Units subject to such Replacement Award shall be determined
based on the Company’s stock price immediately before the Change in Control and
the stock price of the surviving entity immediately after the Change in Control,
such that the total value of the Performance Share Units immediately prior to
the Change in Control is equal to the value of the Replacement Award immediately
after the Change in Control.  Such Replacement Award shall vest immediately
prior to any subsequent transaction with respect to the surviving entity (or
parent or subsidiary company thereof) of substantially similar character to a
Change in Control.  Notwithstanding anything to the contrary contained herein,
if the surviving entity is no longer publicly traded on a United States exchange
at the date of the Change in Control or the conversion into a Replacement Award
is not properly executed, then such Performance Share Units shall become vested
and earned immediately following the Change in Control.  By accepting this grant
and Agreement, you explicitly agree that, to the extent there is a conflict
between the terms of this Section 15 and the CIC Severance Plan, the terms of
this Section 15 shall control.
 
 
45

--------------------------------------------------------------------------------

 
 

        Very truly yours,           CHEMED CORPORATION       Executed and agreed
to
By:
      as of:     Naomi C. Dallob           Vice President and Secretary        
                   
Date:
   
Date:
     



 
46

--------------------------------------------------------------------------------

 
 
EXHIBIT A:  Peer Companies List




ABM Industries, Inc.
Acadia Healthcare Co., Inc.
Alliance Healthcare Services, Inc.
Almost Family, Inc.
Amedisys, Inc.
Bioscrip, Inc.
Brookdale Senior Living, Inc.
Capital Senior Living Corp.
Clean Harbors, Inc.
Comfort Systems USA, Inc.
Emeritus Corp.
Ensign Group, Inc.
Five Star Quality Care, Inc.
Gentiva Health Services, Inc.
Hanger, Inc.
Healthcare Services Group
Healthways, Inc.
LHC Group, Inc.
Mednax, Inc.
National Healthcare Corp.
Radnet, Inc.
Rollins, Inc.
Skilled Healthcare Group, Inc.
Team, Inc.
Tetra Tech, Inc.

 
 
47
